Citation Nr: 0920825	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 
1993. His death occurred in November 2000.  The appellant is 
the veteran's surviving spouse.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2007, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purpose of such remand was to 
permit the AMC to conduct needed procedural and evidentiary 
development.  Following the AMC's attempts to complete the 
requested actions, the case has been returned to the Board 
for further review.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

By the May 2007 remand, the AMC was directed to obtain the 
veteran's Department of Defense Form 1141, Record of Exposure 
to Ionizing Radiation, and to secure any available data from 
various noted organizations relating to the veteran's claimed 
radiation and asbestos while in service.  Efforts to obtain 
the requested records were to continue until such records 
were obtained or until the AMC entered a formal determination 
that the records in question do not exist or that further 
efforts to obtain such records would be futile.  

On remand, information was sought on multiple occasions from 
the National Personnel Records Center (NPRC) and the National 
Archives and Records Administration (NARA), the latter of 
which never responded.  The NPRC twice advised the AMC that 
it could no longer respond to direct inquiries, but indicated 
that the AMC should inquire through the Personnel Information 
Exchange System.  Further efforts by the AMC resulted in its 
receipt of at least a portion of the veteran's service 
personnel records, none of which speak to the veteran's 
claimed in-service radiation or asbestos exposure.  Such was 
not followed by the AMC's entry of a formal determination as 
to the unavailability of the Federal records in question 
pursuant to 38 C.F.R. § 3.159(c)(2), (e).  

In response to the AMC's inquiry, the Defense Threat 
Reduction Agency (DTRA) advised the AMC in November 2007 that 
exposure to radiation from sources other than U. S. 
atmospheric nuclear testing or the occupation of Hiroshima 
and Nagasaki was beyond the scope of that office.  DTRA 
further informed the AMC that 38 C.F.R. § 3.111 tasked VA 
with requesting available records when exposure occurred 
through other than U. S. atmospheric testing or by virtue of 
the occupation of Hiroshima and Nagasaki, followed by action 
of the VA's Under Secretary for Health in preparing a dose 
estimate.  The AMC was encouraged to make contact with the 
Director of the Proponency Office for Preventive Medicine in 
San Antonio, Texas, in order to obtain information regarding 
the veteran's radiation exposure.  

By August 2008 correspondence, the AMC contacted the Director 
of the Proponency Office for Preventive Medicine, who in turn 
forwarded the AMC's request to the Army Dosimetry Center.  By 
return correspondence, the Army Dosimetry Center advised the 
AMC that a search of its files for records of the veteran's 
exposure to ionizing radiation had failed to locate any 
records pertaining to him.  Such was not followed by any 
action of the AMC to enter a formal determination as to the 
unavailability of Federal records, pursuant to 38 C.F.R. 
§ 3.159(c)(2), (e) (2008).  

On remand no action under 38 C.F.R. § 3.311(a)(2)(iii), to 
include obtaining a radiation dose estimate from the VA's 
Under Secretary for Health, appears to have been undertaken 
with respect to the Board's request via the third indented 
paragraph of its August 2007 remand.  As well, no explanation 
is offered by the AMC as to why such action was not 
undertaken.  

The Board also notes that in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, when adjudicating a claim for 
dependency and indemnity compensation, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a dependency and indemnity compensation 
case must include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  The Board acknowledges that none of the notices 
provided to the appellant were sufficiently detailed as to 
comply with the requirements of Hupp, and remand is necessary 
to furnish the required notice.

The appellant asserts that this case is not yet ready for 
appellate review as the AMC failed to comply with the Board's 
remand directives, and the Board agrees.  As such, remand for 
corrective actions pursuant to the holding in Stegall v. 
West, 11 Vet. App. 268, 270 (1998), is required.  
Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the notice to the 
appellant pursuant to the holding in Hupp 
is accomplished.  

2.  Obtain the veteran's Department of 
Defense Form 1141, Record of Exposure to 
Ionizing Radiation for inclusion in the 
claims folder.  Efforts to obtain 
evidence thereof must continue until such 
time as the needed evidence is obtained.  
Such efforts may only be discontinued if 
VA via the AMC/RO enters a formal 
determination that the records sought do 
not exist or that further efforts to 
obtain such records would be futile. 
Cases in which VA may conclude that no 
further efforts are required include 
those in which the Federal department or 
agency advises VA that the records do not 
exist or the custodian does not have 
them.  

3.  Contact the following organizations 
in an attempt to verify the veteran's 
claimed in-service exposure to radiation 
and/or asbestos while serving in Panama 
in 1989 and 1990, including as part of 
Operation Just Cause; while on active 
duty at an embassy in the Bahamas in 
1991; and as a result of his piloting of 
various military aircraft for more than 
ten years:

(a) United States Army
(b) Defense Threat Reduction Agency
(c) United States Army and Joint Services 
Records Research Center
(d) National Archives and Records 
Administration
(e) Other applicable agency, Federal 
archive or records repository.  

Notation must be made to each 
organization contacted that the evidence 
now of record demonstrates that the 
Veteran was stationed in Panama APO Miami 
between September 1989 and November 1990 
with USA ELM HQ USSOUTHC stationed out of 
Quarry HT and that it is apparent that he 
served at Fort Clayton and Fort Kobbe 
during that period.

Efforts to obtain evidence thereof must 
continue until such time as the needed 
evidence is obtained.  Such efforts may 
only be discontinued if VA via the AMC/RO 
enters a formal determination that the 
records sought do not exist or that 
further efforts to obtain such records 
would be futile.  Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the records do not exist or the 
custodian does not have them.

4.  Complete any and all development 
necessary under 38 C.F.R. 
§ 3.311(a)(2)(iii), to include obtaining 
a radiation dose estimate from the VA's 
Under Secretary for Health.

5.  Thereafter, the appellant's claim 
must be readjudicated on the basis of all 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The purposes of this remand are to obtain evidentiary 
development and to preserve the appellant's due process 
rights.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



